Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 6/17/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants amendments overcome the previously relied upon prior art rejection to Parham et al. (US 2017/0186965).  Specifically, Parham et al. does not teach or suggest any of the Het groups of formula 1-1 through 1-22 as recited in independent claim 1.  While Applicants amendments overcome the 102(a)(2) rejection as previously presented, Parham et al. is still relied upon to reject some of the instantly filed claims under 102(a)(2) and is further relied upon to reject all of the instantly filed claims under 103 as described below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parham et al. (US 2019/0165282, cited by Applicants on the information disclosure statement, filed on 12/10/19).
Claim 1: Parham et al. teaches compounds of formula (I) as taught in paragraph 0011.  Included in the compounds of formula (I) as taught therein are the explicitly taught compounds of formulae 1 through 120 as taught in paragraph 0069.  The compounds of formulae 109 and 110, anticipates formula 1 of claim 1.  As applied to formula 1, the compounds of formulae 109 and 110, whose structures are 
    PNG
    media_image1.png
    167
    502
    media_image1.png
    Greyscale
has variable X1 equal to O, variable R1 equal to hydrogen, variable L1 equal to a direct bond, variables Y1-Y3 equal to N, variables Ar1 and Ar2 equal to phenyl or dibenzofuranyl, variable m is equal to 1, variable L2 is equal to a C12 arylene group1 , and Het is equal to a quinazolinyl group which is substituted by a dibenzofuranyl group, thereby anticipating all of the limitations of claim 1.
Claim 5: The compound of formula 109 above anticipates the third structure of claim 5 with variable L1 equal to a single bond.
Claim 6: In the compounds of formulae 109 and 110 above, variable R1 is equal to hydrogen, thereby anticipating claim 6.
Claim 8: Claim 8 serves to further limit optional embodiments where the compound is represented by one of formulae 2, 3, and 5.  The compound taught above satisfies formula 4 and may be properly relied upon to reject claim 8.
Claims 10-13: The inventive compounds taught by Parham et al. are exemplified to be employed as a host material in an emission layer of an organic light-emitting device which comprises an anode, a hole transport layer, an interlayer, an electron blocking layer, an emission layer, a hole blocking layer (in some instances), an electron transport layer, an electron injection layer (in some instances), and a cathode, in that order.  The use of any of the compounds taught by Parham et al. including the compound of formulae 109 or 110 as a host material, is at once envisaged, thereby anticipating claims 10-12.  The exemplified devices of Parham et al. further comprise a dopant material, thereby anticipating claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2019.0165282).
Claim 1: Parham et al. teaches heterocyclic compounds which comprise a dibenzofuran or a dibenzothiophene moiety which are employed as materials for organic light-emitting devices (abstract).  The inventive compounds taught by Parham et al. adhere for formula (1) as taught in paragraph 0011.  While all of the explicitly taught compounds adhere to formula (IIa), the overall teachings of Parham et al. clearly allow for compounds in which the group -L2-Q2 is bonded to any one of the other three carbon atoms as shown in formula (Ia) (paragraph 0031).  For this reason, one having ordinary skill in the art would have found it obvious to prepare any one of the other three isomers as shown in formula (Ia) for any of the explicitly taught compounds Parham et al.  This includes preparing any one of the three other isomers of compound 35, which has the structure
    PNG
    media_image2.png
    140
    217
    media_image2.png
    Greyscale
.  The isomers of this compound according to formula (Ia) of Parham et al. are the compounds
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  These compounds satisfy the limitations of Formula 2, 3, and 5, respectively.  As applied to claim 1, these compound has variables Y1, Y2, and Y3 equal to N, variables Ar1 and Ar2 equal to phenyl, variable L1 equal to a single bond, variable R1 is equal to hydrogen, variable L2 is equal to a single bond, variable X1 is equal to O, and variable Het is equal to a group satisfying any one of formulae 1-11 through 1-14 with variable Z2 equal to N, variables Z1 and Z3 equal to CH, variable l equal to 1, and variable R3 equal to phenyl.  Alternatively, variable Het is a group satisfying any one of formulae 1-15 through 1-18 with variable Z1 equal to N, variables Z2 and Z3 equal to CH, variable l equal to 1, and variable R3 equal to phenyl.
Claim 3: The Het group in the compounds shown above satisfies the 10th structure shown in claim 3.
Claim 5: The compounds above satisfy the third structure of claim 5 with variable L1 being equal to a single bond.
Claim 6: In the compounds above, variable R1 is equal to hydrogen, which satisfies claim 6.
Claim 7: In the compounds above, variables L1 and L2 are both equal to a single bond, which satisfies claim 7.
Claim 8: In the compounds above, variable R3 is equal to phenyl, which satisfies the first structure recited in claim 8.
Claim 9: The middle compound shown above is the same compound as the 10th compound recited on page 10 of Applicants claims.
Claims 10-13: The compounds taught by Parham et al. are exemplified to be employed as a host material in an emission layer of an organic light-emitting device which comprises an anode, a hole transport layer, an interlayer, an electron blocking layer, an emission layer, a hole blocking layer (in some instances), an electron transport layer, an electron injection layer (in some instances), and a cathode, in that order.  The use of any of the compounds taught and suggested by Parham et al. including the compound of formula 35 and its isomers (according to Formula Ia of Parham et al. as shown above) as a host material, is obvious to one having ordinary skill in the art, thereby satisfying claims 10-12.  The exemplified devices of Parham et al. further comprise a dopant material, thereby satisfying claim 13.
Claim 14: Inventive compounds taught by Parham et al. are also employed as materials for an electron transport layer of an organic light-emitting device as shown for compounds INV-3 through INV-5 are employed in the electron transport layer (device examples 15, 17, and 18, Table 1).  It would have therefore been obvious to have employed any one of the taught and suggested compounds of Parham et al., including compound 35 and its isomers, as an electron transporting material in an organic light-emitting device, thereby satisfying claim 14.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 While the variable L2 in compounds 109 and 110 contains a heteroatom, it nevertheless qualifies as an arylene group.  All heteroarylene groups are themselves arylene groups.